Pfeifer, J.,
dissenting.
Lindner, Weaver & Crane, L.L.P., and Daniel F. Lindner, for appellants and cross-appellees.
Williams, Sennett & Scully Co., L.P.A., and William F. Scully Jr., for appellee and cross-appellant.
{¶ 3} Upon reading the briefs and hearing oral argument, it is obvious to me that both lower courts blatantly misapplied the appropriate legal standard. I understand the majority’s reluctance to address this case because, arguably, it does not involve a novel legal issue. The case does involve a young man who lost a leg through no fault of his own and who is unable to get proper compensation •because two courts misapplied the law. Would it have been so hard for us to right an injustice? Apparently so.
{¶ 4} I would have reached the merits of the case and reversed the judgment of the court of appeals. I dissent.